DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
IMAGE FORMING APPARATUS AND NON-TRANSITORY COMPUTER READABLE 
MEDIUM STORING PROGRAM COMPRISING A MOUNTING SURFACE ON WHICH PAPER IS PLACED, A PERSON DETECTIN SECTION THAT DETECTS A NEARBY PERSON AND A PASSERBY, A PROCESSOR TO CONTROL A MAIN BODY ENTERING A SLEEP STATE AND A NOTIFICATION SECTION TO NOTIFY PAPER REMAINING ON A MOUNTING SURFACE WHEN A RETURN FROM SLEEP OCCURS WHEN PAPER IS DETECTED.

Claim Objections
Claim 15 is objected to because of the following informalities:  
Ll. 5: the phrase “the mounting surface” is suggested to be changed to -- a mounting surface --.
Ll. 8: the phrase “the person detection section” is suggested to be changed to -- a person detection section --.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Person detection section (interpretation: the person detection section is provided in the main body, and detects a person for return.  The person detection section is a subsystem that detects a nearby person and a passerby, and may include one or a plurality of sensors, a signal processing circuit, a determination section, or the like, which is disclosed on pages 6-8.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.),
Notification section (interpretation: the notification section notifies of paper remaining in a case where there is a paper on the mounting surface after the return, which is disclosed on page 7.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.),
Light emitter (interpretation: the light emitter is configured by an LED.  The light emitter emits light toward a plurality of discharge trays, which is disclosed on pages 16, 17 and 26.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.), and 
A unit (interpretation: the first control unit performs control such that in a case where there is no paper on the mounting surface when transition to the sleep state, nearby persons approaching the main body are included and passerby passing neat the main body are not included in the detection target of the person detection unit, in the sleep state.  The second control unit performs control such that in a case where there is a paper on the mounting surface when the transition, in the sleep state, the processor performs control such that nearby persons and passerby passing included in the detection target.  The third control unit controls the return from the sleep state in a case where a person is detected in the sleep state, which is disclosed on pages 16 and 17.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) 
 in claims 1, 9-12 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “less strict” in claim 6 is a relative term which renders the claim indefinite. The term “less strict” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification does not appear to explain if less strict is equated to a larger or smaller threshold or a smaller or greater quantity used to be considered more or less strict.  Claims 7 and 8 are also rejected based on their dependency.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 14 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 16/872388 in view of Baba ‘365 and Takizawa. 
The copending application claim 9 discloses the features of a mounting surface where paper is detected and placed, a processor to control returning from the sleep state when a person is detected by the person detection section when in the sleep state, and notifying of paper remaining in a case where paper is on the mounting surface after the return from sleep.  
The claims in the claims set do not disclose the feature of a processor configured to control return from a sleep state of the main body, based on the detection of a person by the person detection section, and perform control such that in a case where there is no paper on the mounting surface when transition to the sleep state, a nearby person approaching the main body is included in a detection target of the person detection section, and a passerby passing near the main body is not included in the detection target.
However, this is well known in the art as evidenced by Baba.  Similar to the primary reference, Baba discloses awaking a MFP when detecting the presence of a person (same field of endeavor or reasonably pertinent to the problem).    
Baba ‘365 teaches a processor configured to control return from a sleep state of the main body, based on the detection of a person by the person detection section, and perform control such that in a case where there is no paper on the mounting surface when transition to the sleep state, a nearby person approaching the main body is included in a detection target of the person detection section, and a passerby passing near the main body is not included in the detection target (e.g. the system discloses detecting a user within the detection area F.  After being detected in the detection area F, the system determines if a user is approaching within the La region and performs returning power to the MFP, which is taught in ¶ [109]-[116].  In this case, another user of passerby is not included in the detection region R.  In addition, the primary reference provides the feature of not having a sheet of paper on a discharge area.  Based on the combination, the features of the claim above are performed.).

[0109] FIGS. 7 to 10 illustrate an example of comparison between the detection area F of the person presence sensor 28, a detection area R of the access camera 29, and a detection area La of the recognition camera 30.

[0110] The detection area F in FIG. 8, which is a hatched area, is the detection area for the person presence sensor 28. As described above, the detection area F of the person presence sensor 28 has a wide angle of about 100.degree. to 120.degree. and faces toward the floor surface on which the image processing apparatus 10 is installed.

[0111] In contrast, an area defined by a dotted line in FIG. 8 is the detection area R of the access camera 29. It is clear that the detection area R of the access camera 29 covers an area that the detection area F of the person presence sensor 28 does not cover.

[0112] The area represented by arrows La drawn with a dotted line, the center line of the area being the optical axis L, in FIG. 7 is the detection area La (an image capturing area) of the recognition camera 30. The recognition camera 30 captures an image of a face of the user 60 in the case where the user 60 will soon face or is facing the UI touch panel 216.

[0113] In the following, an operation according to the first exemplary embodiment will be described.

[0114] The operation state of the image processing apparatus 10 shifts to the sleep mode when no processing is being performed. In the first exemplary embodiment, power is supplied only to the monitoring controller 24.

[0115] Here, when start-up is triggered (when it is predicted that a user is approaching the image processing apparatus 10 by using the access camera 29, when an operation for canceling the power saving mode is performed, or when an input operation (for example, a key input operation) is performed on the UI touch panel 216 or the like), the main controller 200, the UI touch panel 216, and the recognition camera 30 start up. For example, in the case where a user who has been authenticated through face recognition and may access the image processing apparatus 10 inputs a job (by using keys) from the UI touch panel 216 or the like, the image processing apparatus 10 enters a warm-up mode in accordance with the type of job.

[0116] When a warm-up operation ends in the warm-up mode, the image processing apparatus 10 enters a standby mode or a running mode.
	Therefore, in view of Baba ‘365, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of a processor configured to control return from a sleep state of the main body, based on the detection of a person by the person detection section, and perform control such that in a case where there is no paper on the mounting surface when transition to the sleep state, a nearby person approaching the main body is included in a detection target of the person detection section, and a passerby passing near the main body is not included in the detection target, incorporated in the device of application 16/872388, in order to return a device to a full power status based on detection of a user without a passerby present, which provide the necessary power to operate with minimum power supply (as stated in Baba ‘365 ¶ [160]).  

	However, the combination above fails to specifically teach the features of the nearby person and the passerby are included in the detection target.
	However, this is well known in the art as evidenced by Takizawa.  Similar to the primary reference, Takizawa discloses capturing multiple people within a field of view (same field of endeavor or reasonably pertinent to the problem).    
	Takizawa teaches the nearby person and the passerby are included in the detection target (e.g. the system discloses detecting a lead person nearby a camera and another person passing behind, which is seen in figure 20A and 20B.  All of these individuals are detected, which is taught in ¶ [96]-[100].  The combination of detecting multiple people within a camera frame, this can be used to awake a MFP from sleep.).

[0096] In the fourth embodiment, a zone where a person must surely pass through when he or she passes through the gate device 3 and which is near the gate device 3 is called a passer confirmation zone. More specifically, a hatched rectangular zone 5 shown in FIG. 19 indicates this zone.

[0097] The camera 410 used to acquire a monitoring image acquires an image from which the flow line in the passer confirmation zone is to be extracted, and comprises, for example, a television camera using an image sensing element such as a CCD sensor or the like. The camera 410 is set at a position to look down from the ceiling so that its field angle can cover the position of the walker M upon completion of authentication and the passer confirmation zone 5, as shown in FIG. 19. The acquired image is sent to the flow line extraction unit 411 as digital density image data of 640 pixels in the horizontal direction and 480 pixels in the vertical direction.

[0098] The interchange determination unit 412 determines interchange of walkers M using a flow line associated with the face recognition result. For this purpose, the unit 412 acquires the face recognition result and flow line extraction result from the display authentication control unit 416, and outputs its determination result to the display authentication control unit 416. Association between the recognition result and flow line is done based on the coordinate value (FIG. 20A) of a face detection region upon completion of recognition and that of the flow line (FIG. 20B). If there are a plurality of objects to be associated, they are associated based on their relative positional relationship.

[0099] The interchange determination processing is executed according to, e.g., the flowchart shown in FIG. 21. It is confirmed if the walker M exists in the passer confirmation zone 5 (step S41). As a result of confirmation, if the walker M exists, it is confirmed if a plurality of persons exist (step S42). As a result of confirmation, if a plurality of persons exist, it is checked if recognition of a walker M at the head of these persons (closest to the gate device 3) has succeeded (step S43). As a result of confirmation, if recognition has succeeded, no interchange is determined (step S44); otherwise, if it has not succeeded, interchange of persons is determined (step S45).

[0100] As a result of confirmation in step S42, if a plurality of persons do not exist, it is similarly confirmed if recognition has succeeded (step S46). If recognition has succeeded, no interchange is determined (step S47); otherwise, if it has not succeeded, interchange of a person is determined (step S45). This determination result is output to the display authentication control unit 416. As a practical example, FIGS. 22A and 22B show a case of no interchange, and FIGS. 22C and 22D show a case of interchange.

Therefore, in view of Takizawa, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of the nearby person and the passerby are included in the detection target, incorporated in the device of application 16/872388, as modified by Baba ‘365, in order to recognize multiple people with a camera to make a further determination based on the image, which can improve face authentication performance (as stated in Takizawa ¶ [15]).  

Claims 2-13 are rejected based on their dependency. 
This is a provisional nonstatutory double patenting rejection.

Claims 9 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 16/872388 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the light emitter switches to an on mode when a page is detected on the discharge tray for claim 9 and the light emitter is considered as the notification section for claim 13.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 10-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 16/872388 in view of Baba ‘365 and Takizawa.
Re claim 10: The copending application claim 9 discloses the features of a mounting surface where paper is detected and placed, a processor to control returning from the sleep state when a person is detected by the person detection section when in the sleep state, and notifying of paper remaining in a case where paper is on the mounting surface after the return from sleep.
However, the application fails to specifically teach the features of wherein a plurality of the discharge trays are provided in the cavity, and wherein the nearby person and the passerby are included in the detection target.
 However, this is well known in the art as evidenced by Baba.  Similar to the primary reference, Baba discloses awaking a MFP when detecting the presence of a person (same field of endeavor or reasonably pertinent to the problem).    
Baba ‘365 teaches wherein a plurality of the discharge trays are provided in the cavity (e.g. as seen in figure 8, there are multiple discharge trays in the MFP.  The discharge tray is explained in ¶ [135].).

[0135] Here, YES is obtained in step S120, for example, in a state in which the user 60 is waiting for a printout that has been commanded from the PC 21 or the like on the desk of the user 60 at a position that is shifted from the front side of the image processing apparatus 10 (that is, at a position near the paper outlet tray), in a state in which the user 60 is working near the image processing apparatus 10 in order to replace consumables such as toner or recording paper, or the like.

Therefore, in view of Baba ‘365, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein a plurality of the discharge trays are provided in the cavity, incorporated in the device of application 16/872388, in order to have multiple trays in the MFP and a camera that can detect a user situated next to the paper trays, which provide the necessary power to operate with minimum power supply when awakened when a user is detected (as stated in Baba ‘365 ¶ [160]).  

However, the combination above fails to specifically teach the features of wherein the nearby person and the passerby are included in the detection target.
	However, this is well known in the art as evidenced by Takizawa.  Similar to the primary reference, Takizawa discloses capturing multiple people within a field of view (same field of endeavor or reasonably pertinent to the problem).    
	Takizawa teaches wherein the nearby person and the passerby are included in the detection target (e.g. the system discloses detecting a lead person nearby a camera and another person passing behind, which is seen in figure 20A and 20B.  All of these individuals are detected, which is taught in ¶ [96]-[100] above.  The combination of detecting multiple people within a camera frame, this can be used to awake a MFP from sleep.).

Therefore, in view of Takizawa, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the nearby person and the passerby are included in the detection target, incorporated in the device of application 16/872388, as modified by Baba ‘365, in order to recognize multiple people with a camera to make a further determination based on the image, which can improve face authentication performance (as stated in Takizawa ¶ [15]).  

Re claim 11: Although the claims at issue are not identical, they are not patentably distinct from each other because the light emitter switches to an ON mode when a page is detected on the discharge tray for claim 11.

Re claim 12: The copending application claim 9 discloses the features of a mounting surface where paper is detected and placed, a processor to control returning from the sleep state when a person is detected by the person detection section when in the sleep state, and notifying of paper remaining in a case where paper is on the mounting surface after the return from sleep.  The paper tray detected is interpreted as the designated discharge tray.
However, the application fails to specifically teach the features of wherein a plurality of the discharge trays are provided in the cavity, and wherein the nearby person and the passerby are included in the detection target.
 However, this is well known in the art as evidenced by Baba.  Similar to the primary reference, Baba discloses awaking a MFP when detecting the presence of a person (same field of endeavor or reasonably pertinent to the problem).    
Baba ‘365 teaches wherein a plurality of the discharge trays are provided in the cavity (e.g. as seen in figure 8, there are multiple discharge trays in the MFP.  The discharge tray is explained in ¶ [135].).

[0135] Here, YES is obtained in step S120, for example, in a state in which the user 60 is waiting for a printout that has been commanded from the PC 21 or the like on the desk of the user 60 at a position that is shifted from the front side of the image processing apparatus 10 (that is, at a position near the paper outlet tray), in a state in which the user 60 is working near the image processing apparatus 10 in order to replace consumables such as toner or recording paper, or the like.

Therefore, in view of Baba ‘365, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein a plurality of the discharge trays are provided in the cavity, incorporated in the device of application 16/872388, in order to have multiple trays in the MFP and a camera that can detect a user situated next to the paper trays, which provide the necessary power to operate with minimum power supply when awakened when a user is detected (as stated in Baba ‘365 ¶ [160]).  

However, the combination above fails to specifically teach the features of wherein the nearby person and the passerby are included in the detection target.
	However, this is well known in the art as evidenced by Takizawa.  Similar to the primary reference, Takizawa discloses capturing multiple people within a field of view (same field of endeavor or reasonably pertinent to the problem).    
	Takizawa teaches wherein the nearby person and the passerby are included in the detection target (e.g. the system discloses detecting a lead person nearby a camera and another person passing behind, which is seen in figure 20A and 20B.  All of these individuals are detected, which is taught in ¶ [96]-[100] above.  The combination of detecting multiple people within a camera frame, this can be used to awake a MFP from sleep.).
Therefore, in view of Takizawa, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the nearby person and the passerby are included in the detection target, incorporated in the device of application 16/872388, as modified by Baba ‘365, in order to recognize multiple people with a camera to make a further determination based on the image, which can improve face authentication performance (as stated in Takizawa ¶ [15]).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The following aspects of the claims below were considered the unique aspects of the claims and were not found within the searched and/or cited prior art.

2. The image forming apparatus according to claim 1, wherein in a case where there is no paper on the mounting surface when the transition, in the sleep state, a detection range of the person detection section is set to a limited detection range for including the nearby person in the detection target and excluding the passerby from the detection target, wherein in a case where there is a paper on the mounting surface when the transition, in the sleep state, a detection range of the person detection section is set to an enlarged detection range for including the nearby person and the passerby in the detection target, and wherein the enlarged detection range is larger than the limited detection range.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tomi teaches changing the sleep state of a MFP based on detecting the presence of a user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351. The examiner can normally be reached Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAD DICKERSON/Primary Examiner, Art Unit 2672